United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-2089
                                    ___________

Warren E. Nelson,                        *
                                         *
              Appellant,                 *
                                         *
     v.                                  *
                                         *
Kenneth D. Butler, individually          *
and as an attorney member,               * Appeal from the United States
currently of Clure, Eaton, Butler*       District Court for the
Law Office and formerly of Van           * District of Minnesota.
Evera, Clure, Butler & Michelson,*
P.A. law firms respectively;             *          [UNPUBLISHED]
David R. Michelson, individually *
and as an attorney member,               *
currently of Clure, Eaton,               *
Butler Law Office and formerly of*
Van Evera, Clure, Butler &                *
Michelson, P.A., law firms                *
respectively,                             *
                                          *
              Appellees.                  *
                                    ___________

                     Submitted:     March 7, 1997

                           Filed:   March 24, 1997
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Warren E. Nelson appeals from the district court's1 order granting
summary judgment to defendants on his 42 U.S.C. § 1983 claim.        Having
carefully reviewed the record and the briefs, we conclude summary judgment
was proper and the district court did not




     1
      The Honorable Michael James Davis, United States District
Judge for the District of Minnesota, adopting the report and
recommendation of the Honorable Raymond L. Erickson, United States
Magistrate Judge for the District of Minnesota.
abuse its discretion in granting defendants a permanent injunction.      An
extended opinion would therefore lack precedential value.   See 8th Cir. R.
47B.   We also conclude that the district court did not abuse its discretion
by conducting a hearing on defendants' summary judgment motion prior to the
deadline for completion of discovery, and granting summary judgment several
months later.   See Cook v. Kartridg Pak Co., 840 F.2d 602, 604 (8th Cir.
1988) (standard of review); cf. Bright v. Standard Register Co., 66 F.3d
171, 172 (8th Cir. 1995) (per curiam).    Finally, we deny Nelson's request
for oral argument.


       Accordingly, we affirm the judgment of the district court.


       A true copy.


            Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT




                                    -2-